         Case 1:18-cv-11133-JGK Document 20 Filed 02/03/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JOSEPH D’CRUZE,
                    Plaintiff,
                                                   18-cv-11133 (JGK)
             - against -
                                                   ORDER
BLT STEAK HOUSE LLC,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:


     The plaintiff should advise the Court by February 12, 2021,

whether, consistent with the defendant’s letter dated February

3, 2021 (ECF No. 19), the plaintiff agrees this case should be

dismissed with prejudice.        If the plaintiff fails to respond,

the case will be dismissed with prejudice based on the

representations by the defendant.         The conference scheduled for

February 12, 2021 is canceled.

     The defendant is ordered to send a copy of this Order to

the plaintiff at his last known address and to file proof of

service by Friday, February 5, 2021.


SO ORDERED.

Dated:       New York, New York
             February 3, 2021
                                           ____/s/ John G. Koeltl___
                                                 John G. Koeltl
                                          United States District Judge
